IN THE SUPREME COURT OF THE STATE OF NEVADA


                 IN THE MATTER OF DISCIPLINE OF                          No. 68964
                 KARLON KIDDER, BAR NO. 11622.
                                                                                ALE
                                                                                 JAN 0 71
                                                                                Ipktip:(


                                                                               CE-HE
                                                                                       i   . ,t--;....•
                                                                                       t.,K.,-
                                                                            CLERK „IP P._

                                                                                           'EP
                                                                                              „., n L L,




                   ORDER APPROVING CONDITIONAL GUILTY PLEA AGREEMENT
                             This is an automatic review of a Northern Nevada
                 Disciplinary Board hearing panel's recommendation that this court
                 approve, pursuant to SCR 113, a conditional guilty plea agreement in
                 exchange for a stated form of discipline for attorney Karlon Kidder. Under
                 the agreement, Kidder admitted to violations of RPC 1.5 (fees), RPC 1.7
                 (conflict of interest: current clients), RPC 3.3 (candor toward the tribunal),
                 RPC 3.4 (fairness to opposing party and counsel), RPC 5.3 (responsibilities
                 regarding nonlawyer assistants), RPC 5.5 (unauthorized practice of law),
                 and RPC 8.4 (misconduct).
                             The agreement provides for a one-year suspension with the
                 last nine months stayed, subject to the following conditions: (1) Kidder
                 shall execute and comply with the mentoring agreement, which shall be in
                 effect for two years; and (2) he shall not make any appearance in any
                 federal court for six months after approval of the suspension by the
                 Nevada Supreme Court. Further, Kidder shall pay $750 to the State Bar
                 for the costs of the disciplinary proceeding.
                             Based on our review of the record, we conclude that the guilty
                 plea agreement should be approved. See SCR 113(1). We hereby impose a
                 one-year suspension with the last nine months of the suspension stayed.
SUPREME COURT
        OF
     NEVADA


(0) 1947A    e                                                                             )Lo - 035.27)-1
                Additionally, Kidder must comply with all of the conditions in the plea
                agreement, as outlined above. Kidder and the State Bar shall comply with
                the applicable provisions of SCR 121.1 and SCR 115 arid 116, if necessary.
                            It is so ORDERED.




                DOUGLAS and SAITTA, JJ., dissenting:

                            We would reject the conditional guilty plea agreement because
                the agreed-upon discipline is not sufficient.



                                                                                      , J.
                                                            Douglas



                                                                "Etta


                cc: Chair, Northern Nevada Disciplinary Panel
                     C. Stanley Hunterton, Bar Counsel, State Bar of Nevada
                     The Kidder Law Group, Ltd.
                     Kimberly K. Farmer, Executive Director, State Bar of Nevada
                     Perry Thompson, Admissions Office, United States Supreme Court
SUPREME COURT
        OF
     NEVADA
                                                      2
(0) I907A



                                     kratit!